Exhibit 10.2

GENWORTH FINANCIAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective April 1, 2012



--------------------------------------------------------------------------------

INTRODUCTION

Effective September 27, 2005, Genworth Financial, Inc. established the Genworth
Financial, Inc. Supplemental Executive Retirement Plan as a non-qualified
deferred compensation plan established and maintained solely for the purpose of
providing a select group of highly compensated and management Executive
employees with additional retirement benefits. The Plan has been amended from
time to time and was most recently amended and restated effective as of
January 1, 2010 (the “Prior Plan”). Effective April 1, 2012 (except for certain
specific effective dates contained herein), the Prior Plan is amended and
restated as set forth in this document.

The Genworth Financial, Inc. Board of Directors has determined that the benefits
to be paid under this Plan constitute reasonable compensation for the services
rendered and to be rendered by eligible employees.

The Plan shall be unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan
is intended to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). The Plan is intended to be a
“top-hat” plan within the meaning of ERISA Sections 201(2), 301(a)(3) and
401(a)(1) and shall be administered and interpreted to the extent possible in a
manner consistent with that intent.

SECTION I

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. Wherever used, the masculine pronoun
shall be deemed to refer either to a male or female, and the singular shall be
deemed to refer to the singular or plural, as appropriate by context.

1.1 Average Annual Compensation. One-third of the Employee’s Compensation for
the highest 36 consecutive months during the last 120 completed months before
his separation from service date including retirement or death. The Committee
shall specify the basis for determining any Employee’s Compensation for any
portion of the 120 completed months used to compute the Employee’s Average
Annual Compensation during which the Employee was not employed by an Employer
participating in this Plan. Compensation shall only be considered from the
Original Effective Date forward. A completed month is defined as 16 calendar
days or greater. Average Annual Compensation shall include the Compensation
beginning on or after the Executive status effective date and ending upon the
earlier of (i) the Executive’s separation from service or (ii) the date the
Employee is no longer an Executive. If an Employee loses Executive status, but
subsequently regains Executive status after December 31, 2009, Average Annual
Compensation shall not consider any Compensation earned by such Employee after
such Employee again becomes an Executive.



--------------------------------------------------------------------------------

1.2 Beneficiary. For purposes of Section V only, the person(s) or entity
designated by the Participant, in the manner determined by the Committee, to
receive benefits attributable to the Participant under the Plan upon the
Participant’s death. A Participant may revoke or change any Beneficiary
designation under the Plan in the manner determined by the Committee. If a
Participant fails to designate a Beneficiary, the payment of benefits under the
Plan on account of his death shall be governed by the beneficiary elections
designated by the Participant under the Qualified Plan. If no designation has
been made under the Qualified Plan, benefits will be paid to the Participant’s
spouse, if married, or to his estate, if single.

1.3 Board. The members of the Board of Directors of Genworth Financial, Inc.

1.4 Code. The Internal Revenue Code of 1986, as amended. A reference to a
particular Code Section shall include a reference to any regulation issued under
the Section.

1.5 Committee. The Benefits Committee appointed by the Board to be responsible
for the Plan and its administration.

1.6 Company. Genworth Financial, Inc.

1.7 Compensation. Eligible pay as defined under the Qualified Plan, but
including deferred salaries and deferred Variable Incentive Compensation and
only including eligible pay earned on and after the Original Effective Date.
Variable Incentive Compensation is included in Compensation in the year in which
earned not the year in which paid.

1.8 Effective Date. April 1, 2012, the date of the Plan’s amendment and
restatement.

1.9 Employee. A person receiving eligible pay from the Company or an affiliate
that participates in the Plan.

1.10 Executive. Employees who are assigned by the Company to salary band 1 in
the compensation system.

1.11 Original Effective Date. September 27, 2005.

1.12 Participant. Each eligible Executive Employee identified by the Committee
to participate in this Plan prior to December 31, 2009. Effective as of
December 31, 2009, no new Executive Employees will become eligible to
participate in the Plan unless the Benefits Committee specifically approves an
Executive Employee’s participation in the Plan. Participants who are transferred
to an affiliate of the Company

 

2



--------------------------------------------------------------------------------

shall retain their status as a Participant so long as such Participant is
considered an eligible Executive Employee by the Committee. Notwithstanding the
foregoing or any other provisions of this Plan to the contrary, employees who
lose Executive Status, but who are returned to Executive status subsequent to
December 31, 2009 shall only be participants relative to previously accrued
benefits. Such Employees are not entitled to additional accruals for Pension
Benefit Service or Compensation following their return to Executive status
subsequent to December 31, 2009.

1.13 Pension Benefit Service.

 

  (a) For Employees who were Executives as of the Original Effective Date,
Pension Benefit Service shall mean the elapsed time of employment with the
Company expressed in years and months beginning on or after the Original
Effective Date and ending upon the earlier of (i) the Executive’s separation
from service or (ii) the date the Employee is no longer an Executive.

 

  (b) For those Employees promoted to Executive following the Original Effective
Date, Pension Benefit Service shall mean the elapsed time expressed in years and
months beginning on or after the Executive status effective date and ending upon
the earlier of (i) the Executive’s separation from service or (ii) the date the
Employee is no longer an Executive.

 

  (c) For those Employees who lose their Executive status, but are returned to
Executive status after December 31, 2009, Pension Benefit Service for such
Employees shall remain frozen as of the date the Employee lost Executive status.
In other words, such Employee who is restored to Executive status following
December 31, 2009, shall not earn additional Pension Benefit Service following
such Employee’s restoration to Executive status date.

 

  (d) The Committee may grant additional periods of Pension Benefit Service for
service with the Company or with another employer through Committee resolutions
approving the Employee’s participation in the Plan. For purposes of eligibility
to participate, all service of the Employee is counted. Breaks in service shall
not be included in Pension Benefit Service. Pension Benefit Service includes any
period of time when a Participant is on a leave of absence approved by the
Company. Any period of service within a calendar month will count as a full
month of service.

1.14 Plan. The Genworth Financial, Inc. Supplemental Executive Retirement Plan.

1.15 Plan Year. The calendar year.

 

3



--------------------------------------------------------------------------------

1.16 Qualified Plan. The Genworth Financial, Inc. Retirement and Savings Plan,
as amended from time to time.

1.17 Supplementary Pension. The monthly benefit payable to an Executive under
this Plan.

1.18 Vesting Service. Vesting Service means Pension Benefit Service as described
above beginning on the Original Effective Date, except a minimum of five years
of Company only Pension Benefit Service is required to obtain full vesting as
described in Section 3.1. The minimum of five years of service required to
obtain full vesting as described in Section 3.1 shall include the elapsed time
of employment with the Company, General Electric Company (“GE”) or GEFA as of
the Original Effective Date as recognized by GE on the Original Effective Date
together with subsequent Company service after the Original Effective Date. For
those Employees promoted to Executive, Vesting Service shall include the elapsed
time of employment with the Company, together with any Company-recognized
service if approved by the Committee. The Committee may grant additional periods
of Vesting Service for service with the Company or with another employer through
Committee resolutions approving the Employee’s participation in the Plan.
Employees who lose Executive status, but who are restored to such status
following December 31, 2009 shall continue to earn Vesting Service for purposes
of this Plan as long as such Employee does not have a separation from service,
but such periods of service shall not count as Pension Benefit Service for
purposes of determining benefits under this Plan (see definition of Pension
Benefit Service).

SECTION II

ELIGIBLE EMPLOYEES

2.1 In General. Employees eligible to participate in the Plan shall include each
Employee who is identified by the Committee, or its delegate, as eligible to
participate in this Plan prior to December 31, 2009. Effective as of
December 31, 2009, no new Employees will become eligible to participate in the
Plan unless the Benefits Committee expressly approves an Executive Employee’s
participation in the Plan. Notwithstanding the foregoing or any other provisions
of this Plan to the contrary, all benefits under this Plan with respect to a
Participant shall be forfeited unless the Participant is an Executive throughout
any two consecutive years out of the last five year period, preceding the date
of his separation from service. Notwithstanding the foregoing or any other
provisions of this Plan to the contrary, any Employee who previously had
participated in the Plan as an Executive, but who loses such Executive status,
will again become Plan eligible if returned to Executive status after
December 31, 2009, but shall only be eligible for such benefits accrued prior to
such Employee’s loss of Executive Status. Thus, such Employee shall not be
eligible to earn additional Pension Benefit Service, nor shall such Employee’s
Compensation be recognized for purposes of determining Average Annual
Compensation, following such Employee’s return to

 

4



--------------------------------------------------------------------------------

Executive status. Pension benefit service recognized by General Electric Company
and its affiliates as of the Original Effective Date and Company Pension Benefit
Service would be considered to determine whether the two consecutive year
eligibility requirement has been met. The Committee shall have sole discretion
in determining an Employee’s eligibility for and inclusion in this Plan.

2.2 Eligibility of Personnel Outside the United States. The Committee may
approve the continued participation in the Plan of an individual who is
localized outside the United States as an employee of the Company and who
otherwise meets all of the eligibility conditions set forth herein during such
localization. The designated individual’s service and pay (translated to U.S.
dollars) while localized, with appropriate offsets for local country benefits,
shall be counted in calculating his Supplementary Pension. Such calculation and
the individual’s entitlement to any benefits herein shall be determined
consistent with the principles of the Plan as they apply to participants who are
not localized, provided that the Company, or its delegate, may direct such other
treatment, if any, as it deems appropriate.

SECTION III

ENTITLEMENT TO AND

AMOUNT OF SUPPLEMENTARY PENSION

3.1 Vesting. Each Participant shall become 100% vested in his Supplementary
Pension benefit upon the attainment of age 60 and 5 years of Vesting Service, or
upon the Participant’s death, disability or Executive separations as approved by
the Company’s Management Development and Compensation Committee (“MDCC”). For
purposes of this Section, disability will be determined in accordance with the
Company’s long-term disability plan and, subject to the Committee’s discretion,
full vesting shall occur upon a Participant’s separation from service as a
result of exceeding “Protected Service” as defined in the Company’s long-term
disability plan. Notwithstanding the foregoing, a Participant shall become 100%
vested in his Supplementary Pension benefit upon a “Qualified Termination”
following a Change of Control, as defined in the Genworth Financial, Inc. 2005
Change of Control Plan (or any successor plan), as may be amended from time to
time. In the event of a business disposition, as determined by the Committee,
the Committee may provide that any Participant terminated due to a given
disposition shall become 100% vested, notwithstanding the Participant’s age and
Vesting Service, provided he or she was an eligible Employee with a minimum of
ten years of Vesting Service as of the preceding December 31 and satisfies any
other conditions established by the Committee with respect to a given business
disposition.

3.2 Amount of Benefit. The annual Supplementary Pension payable to an eligible
Executive shall be equal to (a) plus (b) minus (c) where (a), (b), and (c) equal
the following:

(a) 1.45% times Pension Benefit Service (counting only Pension Benefit Service
through December 31, 2010) times the Participant’s Average Annual Compensation.

 

5



--------------------------------------------------------------------------------

(b) 1.10% times Pension Benefit Service (counting only Pension Benefit Service
after January 1, 2011) times the Participant’s Average Annual Compensation.

(c) The sum of the following:

(i) Vested benefits determined as of the Executive’s separation from service
under the Retirement Plan feature of the Qualified Plan (including Retirement
Contributions and Transition Contributions accounts determined as of the
Executive’s separation from service date plus accrued Retirement Contributions
and Transition Contributions on eligible pay earned from the year prior to the
Executive’s separation from service date, but not yet contributed to the
Qualified Plan or, if applicable, accrued Retirement and Transition
Contributions on eligible pay, reasonably expected to be received by the
Employee subsequent to separation from service), if any, converted to an annual
annuity using a 5 Year Certain and Life Annuity form. For Participants who lose
Executive status, vested benefits from the Retirement Plan feature of the
Qualified Plan means the Participant’s account balance on the date of the loss
of Executive status plus accrued Retirement Contributions and Transition
Contributions on year-to-date eligible pay earned up to the pay period prior to
the date of loss of Executive status. The annuity offset shall be determined
using the 1994 Group Annuity Mortality Table (Unisex) found in IRS Revenue
Ruling 2001-62 and the Moody’s Aa interest rate adjusted each May 1 and
November 1;

(ii) Retirement benefits derived from Company contributions attributable to
Employee’s foreign service with the Company or an affiliate, if applicable,
determined as of the Executive’s separation from service; and

(iii) Vested accrued benefits earned under the Genworth Financial, Inc. Retained
Executive Pension Plan, if applicable, and determined as of the Executive’s
separation from service.

The maximum amount of the sum of (a) and (b) above shall be 40% of the
Employee’s Average Annual Compensation.

The Supplementary Pension of an Executive who continues in the service of the
Company after age 60 shall not commence before his actual retirement date
following separation from service, regardless of whether such Employee has
attained age 70 1/2. The Supplementary Pension of an Executive who terminates
service before age 60 and is vested per Section 3.1 shall not commence before
age 60 as described in the next Section.

 

6



--------------------------------------------------------------------------------

SECTION IV

PAYMENT OF BENEFITS

4.1 Commencement of Benefits. Except as provided in Section VI, Benefits under
this Plan shall commence within 90 days following the Participant’s separation
from service date, but for “specified employees” as defined under Code
Section 409A, in no event shall benefits commence earlier than six-months
following such Participant’s separation from service date. In no event will
benefits commence earlier than age 60 for any reason. The six-month delay period
for “specified employees” will not apply in the event of death of the
Participant. Benefits shall be payable in the form of monthly payments based on
the annual amount determined under Section 3.2 and the method of payment
determined under Section 4.2. In the event the six-month delay period for
specified employees applies, monthly payments during the six-month delay period
shall be accumulated and paid in a lump sum on the first regularly scheduled pay
date in the seventh month following the Participant’s separation from service
date.

4.2 Method of Payment. Payment of the Supplementary Pension provided for herein
shall be made as follows:

(a) 5 Year Certain and Life Annuity – Single Participants. A Participant who is
not married on his separation from service date will receive payments throughout
his lifetime with payments guaranteed for 5 years. If the Participant dies
before the 5-year period ends, monthly payments will be made to the
Participant’s Beneficiary for the remaining 5-year guaranteed period, as
applicable.

(b) 50% Joint and Survivor Annuity – Married Participants. A Participant who is
married on his separation from service date will receive payments throughout his
life. After the Participant’s death, the spouse (if still surviving) will
receive monthly payments throughout his or her life equal to 50% of the amount
the Participant was receiving. This option is a reduced benefit, which is
actuarially equivalent to the 5 Year Certain and Life Annuity.

As noted above, the applicable annuity form provided under (a) or (b) is
determined at an Employee’s separation from service date meaning benefits are
not recalculated if his or her marital status changes between separation from
service and commencement of benefits nor are the benefits adjusted for a date of
birth variance of a future spouse, as applicable.

4.3 Impact of Reemployment. Benefit payments will be immediately suspended in
the event of reemployment with the Company with an Employee’s

 

7



--------------------------------------------------------------------------------

eligibility for participation in this Plan or a plan required to be aggregated
with this Plan under Treasury Regulation 1.409A-1(c)(2). Upon a subsequent
separation from service benefits shall be determined based upon provisions of
this Plan with an adjustment for any payments made following an earlier
separation from service, if applicable.

4.4 Impact of return to Executive status. Notwithstanding any other provisions
of this Plan to the contrary, any Employee who previously had participated in
the Plan as an Executive, but who loses Executive status, will become Plan
eligible upon return to Executive status after December 31, 2009, but only for
purposes of such Employee’s benefits accrued prior to loss of Executive status.
In other words, such Employee shall not, if restored to Executive status after
December 31, 2009, again become eligible to earn additional Pension Benefit
Service or eligible to have Compensation earned after such Employee’s
restoration to Executive status counted for purposes of determining Average
Annual Compensation. Benefits are only payable to a Participant who is an
Executive throughout any two consecutive years out of the last five year period,
preceding the date of his separation from service, and such requirement shall
continue to apply to any Employee who loses Executive status.

SECTION V

PAYMENTS UPON DEATH

5.1 If a Participant dies while in active service, or if a former Employee
entitled to a Supplementary Pension dies prior to commencement of a
Supplementary Pension, a 50% Joint and Survivor death benefit (determined as
described in Section 4.2 as if the Participant had been receiving a benefit
immediately before his death) shall be payable to the Beneficiary under this
Plan. Such death benefit shall be determined as of the date of the Participant’s
death.

5.2 The Beneficiary’s payments will commence on the earliest date the
Participant would have been eligible to begin his benefit payments from the Plan
subject to Section 4.1.

5.3 If a Participant dies after beginning to receive his benefit, the death
benefit shall be based on and payments continued at the appropriate level
applicable to the Participant pursuant to Section 4.2.

 

8



--------------------------------------------------------------------------------

SECTION VI

PAYMENT UPON DISABILITY

6.1 If a Participant terminates employment due to disability, he is entitled to
his Supplementary Pension determined as of the date of his disability. The
benefit will be payable on the later of (i) the date that is twelve months after
the Participant’s last day worked due to an approved disability or (ii) the date
he reaches age 60. For purposes of this Section, disability will be determined
in accordance with the Company’s long-term disability plan and the form of
annuity under Section 4.2 will be determined upon a Participant’s separation
from service as a result of exceeding “Protected Service” as defined in the
Company’s long-term disability plan.

SECTION VII

TAXES

7.1 Withholding Taxes. Benefits paid under the Plan may be subject to federal,
state and local income and payroll taxes. The Committee shall arrange for all
such taxes to be paid in the manner required by law. The Participant’s share of
Social Security and Medicare (“FICA”) taxes will be calculated proximate to the
separation from service date and paid by deducting such amounts from a
Participant’s regular pay, if any. If no regular pay is available to pay FICA
taxes due, such taxes will be deducted from any payments made under the Plan. If
no payments are being made from which FICA taxes may be deducted, the
Participant agrees to remit such taxes to the Company upon request. The company
reserves the right to offset all unpaid taxes against the interest of a
Participant under the Plan.

SECTION VIII

ADMINISTRATION

8.1 This Plan shall be administered by the Committee, which shall have authority
to make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Plan and decide or resolve in its sole and absolute
discretion any and all questions or claims, including interpretations of this
Plan, as may arise in connection with this Plan.

8.2 In the administration of this Plan, the Committee may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit and
may from time to time consult with counsel who may also serve as counsel to the
Company.

8.3 The decision or action of the Committee with respect to any question arising
out of or in connection with the administration, interpretation and application
of this Plan and the rules and regulations hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan or
making any claim hereunder.

 

9



--------------------------------------------------------------------------------

SECTION IX

AMENDMENT OR TERMINATION

9.1 The Committee may, in its sole discretion and by written resolution,
terminate, suspend or amend this Plan at any time, in whole or in part, provided
such amendment or termination complies with Code Section 409A. However, no such
termination, suspension or amendment shall adversely affect (a) the benefits of
any Employee who retired under the Plan prior to the date of such termination,
suspension or amendment; or (b) the right of any then current Employee to
receive upon retirement, or of his or her surviving spouse to receive upon such
Employee’s death, the amount as a Supplementary Pension or death benefit, as the
case may be, to which such person would have been entitled under this Plan
computed to the date of such termination, suspension or amendment, taking into
account the Employee’s Pension Benefit Service, Vesting Service and Average
Annual Compensation calculated as of the date of such termination, suspension or
amendment.

SECTION X

GENERAL CONDITIONS

10.1 Funding. The benefits payable under this Plan shall be paid by the Company
out of its general assets and shall not be funded in any manner. The obligations
that the Company incurs under this Plan shall be subject to the claims of the
Company’s other creditors having priority as to the Company’s assets.

10.2 Assignment. Except as to withholding of any tax under the laws of
the United States or any state or locality, no benefit payable at any time
hereunder shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment or other legal process, or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such benefit, whether currently or thereafter payable hereunder,
shall be void.

10.3 No Contract of Employment. No employee and no other person shall have any
legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the employment of the Company. The right and power of
the Company to dismiss or discharge any employee is expressly reserved.

10.4 Terms. All terms used in this Plan which are defined in the Qualified Plan
shall have the same meaning herein as therein, unless otherwise expressly
provided in this Plan.

 

10



--------------------------------------------------------------------------------

10.5 Plan Provisions Govern. The rights under this Plan of a Participant
who leaves the employment of the Company at any time and the rights of anyone
entitled to receive any payments under this Plan by reason of the death of such
Participant, shall be governed by the provisions of this Plan in effect on the
date such Participant leaves the employment of the Company, except as otherwise
specifically provided in this Plan.

10.6 Governing Law. The law of the Commonwealth of Virginia shall govern the
construction and administration of this Plan, to the extent not pre-empted by
federal law.

10.7 Compliance with Code Section 409A. To the extent applicable, this Plan is
intended to comply with Section 409A of the Code, and the Committee shall
interpret and administer the Plan in accordance therewith. In addition, any
provision, including, without limitation, any definition, in this Plan document
that is determined to violate the requirements of Section 409A of the Code shall
be void and without effect and any provision, including, without limitation, any
definition, that is required to appear in this Plan document under Section 409A
of the Code that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provisions
were expressly set forth. In addition, the timing of certain payment of benefits
provided for under this Plan shall be revised as necessary for compliance with
Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

SIGNATURE PAGE

As evidence of its adoption of the Genworth Financial, Inc. Supplemental
Executive Retirement Plan, the Committee, as authorized by the Board of
Directors of the Company, has caused this document to be executed by a duly
authorized officer as of March 26, 2012.

 

GENWORTH FINANCIAL, INC.

By:

 

/s/ Michael S. Laming

Senior Vice President – Human Resources

 

12